Title: To Thomas Jefferson from Thomas Attwood Digges, 29 July 1807
From: Digges, Thomas Attwood
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Warburton W Piscataway 29 July 1807
                        
                        In compliance with your request I hastend all in my power to obtain an accurate survey & plot made of that
                            part of my Warburton Farm where its extreme point (a high promontary) at the narrowest part of Potomack hereabouts, and
                            where the channel makes an angular bending close in with the shore, forms a seemingly favourable position for a Fort on its
                            heights as well as a battery near the shore. It is the spot designated by General Washington (and was recommended by Him)
                            as the most favourable station on the Potok. River for annoying vessels passing up or down: General Washington has often
                            had foot on it, and I was told by the late Colonel Fitzgerald (my Brother in Law) That He once made a survey of the
                            premises in company with a French Engineer Officer of some celebrity.
                        I lookd out, but to no effect, for a proper Draftsman in the City on the day I left You, and finally engaged
                            Colo. Gilpin of Alexanda. who is esteemd a very accurate draftsman & surveyor. He got through the laborious part on the
                            24th & 25th Inst., after employing here Chain carriers, and three other men (particularly well
                                acquainted with the Channel) to stake its edges on both sides for a mile or two above & below Warburton point;
                            to which, and to conspicuous objects, He took, from four or five favorable stations, the course &
                                bearings of each.   I make no doubt (for I closely attended to Him myself) but that He is correct, and that his
                            Draft (which has but just now got to my hands) will enable Yourself, The Secy at War, and others, to designate the
                            proper spot for a Fort or Battery, or both.
                  The position is spoken of by some Military men, and all who have seen it, as a
                            very favourable one—may it be effectually so if ever put to the test—
                        I hasten to send up the Draft of Colo. Gilpin by my Nephew John Fitzgerald (who has promptly & heretofore
                            made a profer of His service in any way in which He can be useful to His Country or the administration of it) and if,
                            after examining the Plot, there may be any required additions I will attend particularly to your instructions therein, And
                            I not only hope for the pleasure of soon waiting upon You & the other gentlemen You may bring to Warburton, but of
                            personally paying my respects in the City a few days hence
                  I am with great regard & esteem Dr Sir Yr obt Hbe Serv
                        
                            Thos Digges
                     
                        
                    